DETAILED ACTION
RESPONSE TO AMENDMENT
The amendment and affidavit  filed 11-20-20 has been entered into the record.  Claims 1, 3-22 and 24 are pending and under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Withdrawn
The rejection of claims 1, 3-22 and 24 under 112, 2nd paragraph is withdrawn in view of the amendment to the claims.   
The rejection of claims 1 and 4-19 under 35 U.S.C. 102(a)(1) as being anticipated by Johnston et al (WO 97/32654) is withdrawn in view of the limitation of “homogenizing the waste precipitate into the solvent”.
The rejection of claims 1, 3-22 and 24 under 35 U.S.C. 103 as being unpatentable over Amstutz et al (AU 199665725 B2, 9-19-1996; of record) in view of Block  (WO 2010/132686; of record), Onley et al (1949; of record) and Johnston et al (WO 97/32654) is withdrawn in view of the limitation of “homogenizing the waste precipitate into the solvent”.

Claims Free of the Prior Art
 It is noted that the art of record collectively teach that it was known in the art that  waste precipitate fractions outside of the main IgG manufacturing stream contained large amounts of IgG and was a significant source of loss of IgG in the manufacturing process.  The art taught that at least some IgG could be recovered from the precipitate by washing the precipitate with the same solvent used to create the precipitate or extraction by suspended in a suitable manner by varying parameters such as ionic strength, pH, temperature and the addition of detergents and salts to allow for the immunoglobulins to be solubilized from the precipitate.  The latter solution while extracting the IgG from the precipitate does not provide for the use of the same solvent as used to initially produce the precipitate.  
The art does not teach or suggest homogenization of the precipitate/filter cake where homogenization is given the conventional definition in the art as reducing a substance to small particles and distributing it uniformly throughout a fluid.  

Consideration of Declarations
The declaration of Dr John More has been considered and is addressed below.
The declaration of Dr. Wolfgang Teschner has not been considered as it does not meet the formal requirements of 37 CFR 1.132.  No data or other factual evidence was presented that could be considered on the merits.

Rejections Maintained
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston et al (WO 97/32654) for all reasons made of record. 
Applicant’s arguments have been carefully considered but are not persuasive. Applicant again argues the extraction is different than washing.  This is not persuasive for reasons already extensively made in the Office Action mailed 7-27-2020.  It is noted that washing would meet the conditions of step b) as washing is considered by the prior art to remove at least some of the IgG from the waste precipitate fraction.  It is noted that the specification at page 11 specifically teaches that:

    PNG
    media_image1.png
    105
    709
    media_image1.png
    Greyscale

Therefore, given the broadest reading of the term “washing” as used in the specification is consistent with the concept of washing the precipitate to extract IgG in the prior art.  According to the specification, washing is considered extraction.  There is no special definition of extraction in the specification as filed.  Applicant continues to argue that there is some “special” process provided in extraction of a waste precipitate fraction.  Applicant’s arguments are not persuasive for all the reasons made of record.  Applicant’s own specification equates washing with extraction at page 11 of the specification.  There is no definition in the specification that specifically excludes washing as an extraction modality.  It was well established in the art that IgG could be found in the waste precipitate as trapped mother liquor and washing the precipitate would extract/recover such IgG from the waste precipitate.  This IgG would be expected to have the same properties as the supernatant.  Applicant argues that washing the precipitate does not equate to extracting the participate, however there are no method steps which are defined in the specification nor set forth in the claims which provide for a different method steps. Applicant argues that some mother liquor may be trapped in the residual 
The declaration of Dr. More has been considered but is not persuasive.  Declarant argues extraction is not equivalent to washing and it is the precipitate that is extracted and not the mother liquor which is not the precipitate.  This is not persuasive as the waste precipitate fraction in the art was considered the precipitate and the entrapped or residual mother liquor containing IgG.  The art specifically directs to washing of the waste precipitate fraction  to collect this IgG.  It is noted that Declarant imputes a meaning to extraction that is not set forth in the specification as filed and the specification indication that washing is considered to be extraction.  Declarant argues selective extraction.  The specification does not use that term and inasmuch as the prior art washes the precipitate, it selectively extracts the trapped IgG in the mother liquor.   Consistent with the use in the specification as filed, washing meets the language of “extracting” as set forth in the claim.  The term “extracting” is not specifically defined as “selective” or in any other means to define over the term of washing as used in the specification and in the art.  The specification does not use the term “redissolve”.   Applicant is bound by the term as it is used consistent with the in the specification as filed and the specification uses washing as a means of extraction and the art of Johnston et al is applied consistent with that meaning set forth in the specification.  
Applicant is reminded that during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.”  The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1).
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989).  
	Although the reference is silent about the extracted IgG comprises not less than 85% monomer and dimer and not more than 10 wt% polymer and/or aggregate, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  {i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 
The rejection is maintained for all the reasons made of record.

Status of Claims
Claim 3 stands rejected.  Claims 1, 4-22 and 24 are allowable over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Patricia Duffy/Primary Examiner, Art Unit 1645